Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
As per the instant Application having Application number 16/539,895, the examiner acknowledges the applicant's submission of the amendment dated 1/7/2021 is herein acknowledge. Claim 1 has been canceled and claims 2-21 have been added. Claims 2-21 are pending.

OBJECTIONS TO THE SPECIFICATION
Claim Objections
Claim 1 is objected to because of the following informalities:  
As per claim 1, the limitations “configurable receive the first C/A signals” (line 15) should be amended to read “configurable to receive the first C/A signals.”
Appropriate correction is required.

REJECTIONS NOT BASED ON PRIOR ART
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-4, 7-8, 10-11, 13-14, 17-18 and 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

As per claims 4 and 14, Applicant’s Specification does not provide support for the limitations “the first data paths are disabled by tristating relevant input/output circuits in the data buffers” as no mention has been found of disabling data paths and the Specification merely mentions tristating the relevant I/Os in the DRAM (par. 0038) without providing any additional description of the tristating or disabling.
Claims 7-8, 10-11, 17-18 and 20-21 are rejected for the reasons indicated above with respect to claims 3-4 and 13-14 respectively.

REJECTIONS BASED ON PRIOR ART
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 5-6, 9, 12, 15-16 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,380,022. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent disclose/obviate the limitations of the claims in the instant application.
Claims of the instant application are compared to claims of the patent in the following table:
Instant Application
U.S. Patent 10,380,022 (corresponding to Application No. 14/536,588)
2. (New) A memory module operable in a computer system, the computer system including a memory controller coupled to a system bus, the system bus including a data bus and a control/address (C/A) bus, comprising: a printed circuit board (PCB); a volatile memory subsystem including dynamic random access memory (DRAM) devices mounted on the PCB; a non-volatile memory subsystem mounted on the PCB; and a module controller mounted on the PCB and coupled to the volatile memory subsystem and the non-volatile memory subsystem; wherein, during a memory read or write operation: the volatile memory subsystem is configurable to receive from the memory controller via the C/A bus first C/A signals corresponding to a memory read or write operation, and to perform the memory read or write operation in response to the first C/A signals by communicating first data with the memory controller via the data bus; and the module controller is configurable receive the first C/A signals from the memory controller via the C/A bus, and to pause, in response to the first C/A signals, an on-going intra-module data transfer operation to transfer data between the volatile memory subsystem and the non-volatile memory subsystem; and wherein the intra-module data transfer operation includes transferring second data stored at a DRAM address in the volatile memory subsystem to the non-volatile memory subsystem, and during the intra-module data transfer operation: the volatile memory subsystem is configurable to receive from the memory controller via the C/A bus second C/A signals corresponding to a memory read operation directed to the DRAM address, and to perform the memory read operation by outputting the second data in response to the second C/A signals; and 129980-5075-USO13Response to Office Actionthe module controller is configurable to receive the second C/A signals from the memory controller via the C/A bus, to snoop the second data output from the volatile memory subsystem in response to the second C/A signals being directed to the DRAM address, and to write the second data into the non-volatile memory subsystem.  






















 
5. (New) The memory module of claim 2, further comprising a data buffer coupled to the module controller, wherein module controller is further configurable to store the second data into the data buffer before reading the second data from the data buffer and then writing the second data into the non-volatile memory subsystem.  
6. (New) The memory module of claim 2, wherein the intra-module data transfer operation further includes transferring third data from the non-volatile memory subsystem to the volatile memory subsystem, and during the intra-module data transfer operation: the module controller is configurable to read the third data from the non-volatile memory subsystem, and to output the third data to the volatile memory subsystem in response to receiving third C/A signals corresponding to a memory write operation directed to the DRAM address; and the volatile memory subsystem is configurable to receive the third C/A signals from the memory controller via the C/A bus, and to receive the third data in response to the third C/A signals.  
9. (New) The memory module of claim 6, further comprising a data buffer coupled to the module controller, wherein the module controller is further configurable to store the third data into the data buffer before reading the third data from the data buffer and then outputting the third data to the volatile memory subsystem, and wherein in response to receiving the first C/A signals after the third data is stored into the data buffer, the module controller is configurable to pause outputting the third data to the volatile memory subsystem in response to the first C/A signals.  

14. A method performed by a memory module coupled to a memory controller via a system bus in a computer system, the system bus including a data bus and a control/address (C/A) bus, the memory module including a volatile memory subsystem, a non-volatile memory subsystem, the method comprising: receiving a first command from the memory controller via the C/A bus; in response to the first command being a command to transfer first data from the non-volatile memory subsystem to the volatile memory subsystem, receiving via the data bus first information associated with the first command, the first information including at least one of a first address in the non-volatile memory subsystem at which the first data is located and a second address in the volatile memory subsystem to which the first data is to be transferred, and reading the first data requested by the first command from the non-volatile memory subsystem; receiving a dummy write memory command from the memory controller via the C/A bus; and in response to the dummy write memory command being associated with the first command, providing at least one portion of the first data to the volatile memory subsystem a certain time period after receiving the dummy write memory command so that the at least one portion of the first data appear at data inputs/outputs (I/O) of the volatile memory subsystem in accordance with a latency parameters of the volatile memory subsystem, and receiving the at least one portion of the first data at the volatile memory subsystem in response to the dummy write memory command. 15. The method of claim 14, further comprising: receiving a second command from the memory controller via the C/A bus, the second command being a command to transfer second data from the volatile memory subsystem to the non-volatile memory subsystem; receiving at least one dummy read memory command from the memory controller via the C/A bus; outputting the second data from the volatile memory subsystem in response to the dummy read memory command; and in response to the at least one dummy read memory being associated with the second command,  snooping the second data output from the volatile memory subsystem and storing the second data into the non-volatile memory subsystem. 18. The method of claim 16, the method further comprising: issuing a first read command to the data buffer to cause the data buffer to output a first portion of the first data; issuing a pause command to the data buffer to pause data transfer between the data buffer and the volatile memory subsystem subsequent to issuing the first read command and in response to a third memory command, the third memory command being a memory command for the computer system to access the volatile memory subsystem; and issuing a second read command to the data buffer subsequent to issuing the pause command, the second read command to cause the data buffer to output a second portion of the first data. 
16. The method of claim 14, wherein the memory module further comprises a data buffer, the method further comprising: storing the at least one portion of the first data into the data buffer before providing the at least one portion of the first data to the volatile memory subsystem. 
17. The method of claim 16, wherein the memory module further comprises a module controller, the method further comprising: issuing a command to the data buffer to preload the at least one portion of the first data from the data buffer into the module controller before receiving the dummy write memory command. 
 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-3, 5-7, 9-10, 12-13, 15-17 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 2013/0086309) in view Miura et al. (US 2004/0049629) and Cagno et al. (US 2010/0011261).
As per claim 2. (New) A memory module operable in a computer system, the computer system including a memory controller coupled to a system bus, the system bus including a data bus and a control/address (C/A) bus, comprising: a printed circuit board (PCB); a volatile memory subsystem including dynamic random access memory (DRAM) devices mounted on the PCB; [Lee teaches “In certain embodiments, memory module 500 is a Flash-DRAM hybrid memory subsystem which may be integrated with other components of a host system. In certain embodiments, memory module 500 is a Flash-DRAM hybrid memory module that has the DIMM (dual-inline memory module) form factor, and may be referred to as a FDHDIMM, although it is to be understood that in both structure and operation it may be different from the FDHDIMM discussed above and described with reference to FIGS. 4A and 4B. Memory module 500 includes two on-module intermediary components: a controller and a data manager. These on-module intermediary components may be physically separate components, circuits, or modules, or they may be integrated onto a single integrated circuit or device,” (par.0092) (fig. 6 and related text)]
a non-volatile memory subsystem mounted on the PCB; and a module controller mounted on the PCB and coupled to the volatile memory subsystem and the non-volatile memory subsystem; [Lee teaches flash 506 coupled to DRAMs 508 and CDC 502 (pars. 0092-0093; fig. 6 and related text)]
wherein, during a memory read or write operation: the volatile memory subsystem is configurable to  receive (The phrasing "configurable to receive" is interpreted as intended use, and as such the claim does not require the volatile memory actually be configured to perform the listed functionality, but merely that the functionality not be expressly precluded. See MPEP 2103 (C ). Thus, prior art that teaches a volatile memory need only be capable of being configured or configurable to receive in order to meet the claimed limitations. For example, reciting “configured to receive” positively recited the listed functionality) from the memory controller via the C/A bus first C/A signals corresponding to a memory read or write operation, and to perform (see comment above regarding “configurable to”) the memory read or write operation in response to the first C/A signals by communicating first data with the memory controller via the data bus; and [Lee teaches “CDC 502 controls the read/write access to/from Flash memory 506 from/to DRAM memory 508, and to/from DRAM memory from/to MCH 510. Read/write access between DRAM 508, Flash 506 and MCH 510 may be referred to herein generally as communication, wherein control and address information C/A 560 is sent from MCH 510 to CDC…” (par. 0093) see C/A 560 (fig. 5A and related text; pars. 0101-0102)]
the module controller is configurable receive (The phrasing "configurable to receive" is interpreted as intended use, and as such the claim does not require the volatile memory actually be configured to perform the listed functionality, but merely that the functionality not be expressly precluded. See MPEP 2103 (C ). Thus, prior art that teaches a volatile memory need only be capable of being configured or configurable to pause in order to meet the claimed limitations. For example, reciting “configured to receive” positively recited the listed functionality) the first C/A signals from the memory controller via the C/A bus, and to pause (The phrasing "configurable… to pause" is interpreted as intended use, and as such the claim does not require the memory protection apparatus actually be configured to perform the listed functionality, but merely that the functionality not be expressly precluded. See MPEP 2103 (C ). Thus, prior art that teaches a volatile memory subsystem need only be capable of being configured or configurable to pause in order to meet the claimed limitations. For example, reciting “configured… to pause” positively recited the listed functionality), in response to the first C/A signals, an on-going intra-module data transfer operation to transfer data between the volatile memory subsystem and the non-volatile memory subsystem; and [Lee teaches “the FlashCtrl 704 generates appropriate Flash commands for the proper read/write operations. The CmdInt 706 intercepts commands received from MCH 510 and generates the appropriate control information and control signals and transmit them to the appropriate FDHDIMM functional block. For example, CmdInt 706 issues an interrupt signal to the DRAMCtrl 702 when the MCH issues a command that collides (conflicts) with the currently executing or pending commands that DRAMCtrl 702 has initiated independently from MCH 510, thus subordinating these commands to those from the MCH. The Scheduler 708 schedules the Flash-DRAM interface operation such that there is no resource conflict in the DMgr 504. In accordance with one embodiment, the Scheduler 708 assigns time slots for the DRAMCtrl 702 and FlashCtrl 704 operation based on the current status and the pending command received or to be received from the MCH.” (par. 0105)] where Lee does not expressly teach pausing an on-going transfer
wherein the intra-module data transfer operation includes transferring second data stored at a DRAM address in the volatile memory subsystem to the non-volatile memory subsystem, and during the intra-module data transfer operation: the volatile memory subsystem is configurable to receive (The phrasing "configurable to receive" is interpreted as intended use, and as such the claim does not require the volatile memory actually be configured to perform the listed functionality, but merely that the functionality not be expressly precluded. See MPEP 2103 (C ). Thus, prior art that teaches a volatile memory need only be capable of being configured or configurable to receive in order to meet the claimed limitations. For example, reciting “configured to receive” positively recited the listed functionality)  from the memory controller via the C/A bus second C/A signals corresponding to a memory read operation directed to the DRAM address, and to perform (The phrasing "configurable… to perform" is interpreted as intended use, and as such the claim does not require the volatile memory actually be configured to perform the listed functionality, but merely that the functionality not be expressly precluded. See MPEP 2103 (C ). Thus, prior art that teaches a volatile memory need only be capable of being configured or configurable to perform in order to meet the claimed limitations. For example, reciting “configured… to perform” positively recited the listed functionality)  the memory read operation by outputting the second data in response to the second C/A signals; and [Lee teaches transfers and read/write operations (par. 0093) and scheduling operations (par. 0105; fig. 7 and related text)]
129980-5075-USO13Response to Office Actionthe module controller is configurable to receive (The phrasing "configurable to receive" is interpreted as intended use, and as such the claim does not require the volatile memory actually be configured to perform the listed functionality, but merely that the functionality not be expressly precluded. See MPEP 2103 (C ). Thus, prior art that teaches a volatile memory need only be capable of being configured or configurable to receive in order to meet the claimed limitations. For example, reciting “configured to receive” positively recited the listed functionality) the second C/A signals from the memory controller via the C/A bus, to snoop (The phrasing "configurable to receive" is interpreted as intended use, and as such the claim does not require the volatile memory actually be configured to perform the listed functionality, but merely that the functionality not be expressly precluded. See MPEP 2103 (C ). Thus, prior art that teaches a volatile memory need only be capable of being configured or configurable to receive in order to meet the claimed limitations. For example, reciting “configured to receive” positively recited the listed functionality) the second data output from the volatile memory subsystem in response to the second C/A signals being directed to the DRAM address, and to write (The phrasing "configurable… to write" is interpreted as intended use, and as such the claim does not require the volatile memory actually be configured to perform the listed functionality, but merely that the functionality not be expressly precluded. See MPEP 2103 (C ). Thus, prior art that teaches a volatile memory need only be capable of being configured or configurable to write in order to meet the claimed limitations. For example, reciting “configured… to write” positively recited the listed functionality) the second data into the non-volatile memory subsystem [Lee teaches transfers and read/write operations (par. 0093) and scheduling operations (par. 0105; fig. 7 and related text)] but Lee does not expressly teach snooping the data.
	With respect to the limitations configurable to pause an ongoing transfer, Miura teaches [“if access to Bank 0 of DRAMs is made from the outside of the memory module through address signals (A0 to A15) and command signals (CKE, /CS, /RAS, /CAS, /WE) while access to Bank 3 of DRAMs is being made in the memory module according to a load command or store command, the control circuit on CHIP2, using the above minimum time interval Tint-cycle, causes the access to DRAMs according to the load command or store command to pause, and thereafter issues an address and a read/write command to DRAMs through address signals (D-A0 to D-A14) and command signals D-COM (D-CKE, D/CS, D-/RAS, D-/CAS, /D-WE) to read or write data in order to process the access through address signals (A0 to A15) and command signals (CKE, /CS, /RAS, /CAS, /WE). After the completion of this access, the control circuit on CHIP2 can resume the access according to the load command or store command.” (par. 0165)].
Lee and Miura are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Lee to include configurable to pause an ongoing transfer as taught by Miura since doing so would provide the benefits of preventing conflicting commands from colliding.
The combination of Lee and Miura does not expressly disclose snooping the data; however, regarding these limitations, Cagno teaches [“Operation begins and the memory system controller snoops accesses to the volatile memory system (block 602). The memory system controller then determines whether the storage controller performs a cache read (block 604). If the storage controller does not perform a cache read, operation returns to block 602 to snoop accesses to the volatile memory system.” (par. 0057)].
Lee, Miura and Cagno are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination Lee and Miura and to include snooping the cache as taught by Cagno since doing so would provide the benefits of [facilitating detection of accesses to the cache].
Therefore, it would have been obvious to combine Lee, Miura and Cagno for the benefit of creating a storage system/method to obtain the invention as specified in claim 2.
As per claim 3. (New) The memory module of claim 2, further comprising first data paths between the DRAM devices and the data bus, and second data paths between the DRAM devices and the module controller, wherein the module controller is further configurable, in response to receiving the second C/A signals, to disable configurable to receive (The phrasing "configurable… to disable" is interpreted as intended use, and as such the claim does not require the volatile memory actually be configured to perform the listed functionality, but merely that the functionality not be expressly precluded. See MPEP 2103 (C ). Thus, prior art that teaches a volatile memory need only be capable of being configured or configurable to disable in order to meet the claimed limitations. For example, reciting “configured… to disable” positively recited the listed functionality) the first data paths and to enable the second data paths so that the second data from the volatile memory subsystem is conducted to the module controller instead of the data bus [Lee teaches “In accordance with one embodiment, the Scheduler 708 assigns time slots for the DRAMCtrl 702 and FlashCtrl 704 operation based on the current status and the pending command received or to be received from the MCH. The DMgrCtrl 710 generates and sends appropriate control information and control signals for the proper operation and control of the data transfer fabric to enable or disable data paths between Flash 506, DRAM 508, and the MCH 510.” (par. 0105)].  
As per claim 5. (New) The memory module of claim 2, further comprising a data buffer coupled to the module controller, wherein module controller is further configurable to store (The phrasing "configurable to store" is interpreted as intended use, and as such the claim does not require the volatile memory actually be configured to perform the listed functionality, but merely that the functionality not be expressly precluded. See MPEP 2103 (C ). Thus, prior art that teaches a volatile memory need only be capable of being configured or configurable to store in order to meet the claimed limitations. For example, reciting “configured to store” positively recited the listed functionality)  the second data into the data buffer before reading the second data from the data buffer and then writing the second data into the non-volatile memory subsystem [Lee teaches “In accordance with one embodiment the illustrated arrangement of data transfer fabric of DMgr 504 also allows the CDC 502 to control data transfer from the Flash memory to the MCH by buffering the data from the Flash 506 using a buffer 602, and matching the data rate and/or data format of MCH 510. The buffer 602 is shown in FIG. 6 as a portion of a data format module 604; however, buffer 602 may also be a distributed buffer such that one buffer is used for each one of the set of multiplexer logic elements shown as multiplexers 611, 612, 621, and 622. Various buffer arrangements may be used, such as a programmable size buffer to meet the requirement of a given system design requirement, for example the disparity between read/write access time; or overall system performance, for example latency. In certain embodiments, the buffer 604 may introduce one or more clock cycle delays into a data communication path between MCH 510, DRAM 508, and Flash 506.” (par. 0099) “In certain embodiments, data format module 604 contains a data formatting subsystem (not shown) to enable DMgr 504 to format and perform data transfer in accordance with control information received from CDC 502. Data buffer 604 of data format module 602, discussed above, also supports a wide data bus 606 coupled to the Flash memory 506 operating at a first frequency, while receiving data from DRAM 508 using a relatively smaller width data bus 608 operating at a second frequency, the second frequency being larger than the first frequency in certain embodiments. The buffer 602 is designed to match the data flow rate between the DRAM 508 and the Flash 506.” (par. 0100)].  
As per claim 6. (New) The memory module of claim 2, wherein the intra-module data transfer operation further includes transferring third data from the non-volatile memory subsystem to the volatile memory subsystem, and during the intra-module data transfer operation: the module controller is configurable to read (The phrasing "configurable to read" is interpreted as intended use, and as such the claim does not require the volatile memory actually be configured to perform the listed functionality, but merely that the functionality not be expressly precluded. See MPEP 2103 (C ). Thus, prior art that teaches a volatile memory need only be capable of being configured or configurable to read in order to meet the claimed limitations. For example, reciting “configured to read” positively recited the listed functionality)  the third data from the non-volatile memory subsystem, and to output the third data to the volatile memory subsystem in response to receiving third C/A signals corresponding to a memory write operation directed to the DRAM address; and the volatile memory subsystem is configurable to receive (The phrasing "configurable to receive" is interpreted as intended use, and as such the claim does not require the volatile memory actually be configured to perform the listed functionality, but merely that the functionality not be expressly precluded. See MPEP 2103 (C ). Thus, prior art that teaches a volatile memory need only be capable of being configured or configurable to receive in order to meet the claimed limitations. For example, reciting “configured to receive” positively recited the listed functionality) the third C/A signals from the memory controller via the C/A bus, and to receive the third data in response to the third C/A signals [Lee teaches “CDC 502 controls the read/write access to/from Flash memory 506 from/to DRAM memory 508, and to/from DRAM memory from/to MCH 510. Read/write access between DRAM 508, Flash 506 and MCH 510 may be referred to herein generally as communication, wherein control and address information C/A 560 is sent from MCH 510 to CDC…” (par. 0093) see C/A 560 (fig. 5A and related text; pars. 0101-0102)].  
 	As per claim 7. (New) The memory module of claim 6, further comprising first data paths between the DRAM devices and the data bus, and second data paths between the DRAM devices and the module controller, wherein the module controller is further configurable, in response to the third C/A signals being directed to the DRAM address, to disable (The phrasing "configurable… to disable" is interpreted as intended use, and as such the claim does not require the volatile memory actually be configured to perform the listed functionality, but merely that the functionality not be expressly precluded. See MPEP 2103 (C ). Thus, prior art that teaches a volatile memory need only be capable of being configured or configurable to disable in order to meet the claimed limitations. For example, reciting “configured… to disable” positively recited the listed functionality) the first data paths and to enable the second data paths so that the third data is conducted from the module controller to the volatile memory subsystem [The rationale in the rejection of claim 3 is herein incorporated].  
As per claim 9. (New) The memory module of claim 6, further comprising a data buffer coupled to the module controller, wherein the module controller is further configurable to store (The phrasing "configurable to store" is interpreted as intended use, and as such the claim does not require the volatile memory actually be configured to perform the listed functionality, but merely that the functionality not be expressly precluded. See MPEP 2103 (C ). Thus, prior art that teaches a volatile memory need only be capable of being configured or configurable to store in order to meet the claimed limitations. For example, reciting “configured to store” positively recited the listed functionality) the third data into the data buffer before reading the third data from the data buffer and then outputting the third data to the volatile memory subsystem, and wherein in response to receiving the first C/A signals after the third data is stored into the data buffer, the module controller is configurable to pause (The phrasing "configurable… to pause" is interpreted as intended use, and as such the claim does not require the memory protection apparatus actually be configured to perform the listed functionality, but merely that the functionality not be expressly precluded. See MPEP 2103 (C ). Thus, prior art that teaches a volatile memory subsystem need only be capable of being configured or configurable to pause in order to meet the claimed limitations. For example, reciting “configured… to pause” positively recited the listed functionality) outputting the third data to the volatile memory subsystem in response to the first C/A signals [Lee teaches “In accordance with one embodiment the illustrated arrangement of data transfer fabric of DMgr 504 also allows the CDC 502 to control data transfer from the Flash memory to the MCH by buffering the data from the Flash 506 using a buffer 602, and matching the data rate and/or data format of MCH 510. The buffer 602 is shown in FIG. 6 as a portion of a data format module 604; however, buffer 602 may also be a distributed buffer such that one buffer is used for each one of the set of multiplexer logic elements shown as multiplexers 611, 612, 621, and 622. Various buffer arrangements may be used, such as a programmable size buffer to meet the requirement of a given system design requirement, for example the disparity between read/write access time; or overall system performance, for example latency. In certain embodiments, the buffer 604 may introduce one or more clock cycle delays into a data communication path between MCH 510, DRAM 508, and Flash 506.” (par. 0099) “In certain embodiments, data format module 604 contains a data formatting subsystem (not shown) to enable DMgr 504 to format and perform data transfer in accordance with control information received from CDC 502. Data buffer 604 of data format module 602, discussed above, also supports a wide data bus 606 coupled to the Flash memory 506 operating at a first frequency, while receiving data from DRAM 508 using a relatively smaller width data bus 608 operating at a second frequency, the second frequency being larger than the first frequency in certain embodiments. The buffer 602 is designed to match the data flow rate between the DRAM 508 and the Flash 506.” (par. 0100). Miura teaches “if access to Bank 0 of DRAMs is made from the outside of the memory module through address signals (A0 to A15) and command signals (CKE, /CS, /RAS, /CAS, /WE) while access to Bank 3 of DRAMs is being made in the memory module according to a load command or store command, the control circuit on CHIP2, using the above minimum time interval Tint-cycle, causes the access to DRAMs according to the load command or store command to pause, and thereafter issues an address and a read/write command to DRAMs through address signals (D-A0 to D-A14) and command signals D-COM (D-CKE, D/CS, D-/RAS, D-/CAS, /D-WE) to read or write data in order to process the access through address signals (A0 to A15) and command signals (CKE, /CS, /RAS, /CAS, /WE). After the completion of this access, the control circuit on CHIP2 can resume the access according to the load command or store command.” (par. 0165)].  
As per claim 10. (New) The memory module of claim 2, further comprising first data paths between the DRAM devices and the data bus, and second data paths between the DRAM devices and the module controller, wherein the first data paths are enabled and the second data paths are disabled when the first data is communicated between the volatile memory subsystem and the memory controller via the data bus [The rationale in the rejection of claim 3 is herein incorporated].  
As per claim 12. (New) A method, comprising: in a memory module operable in a computer system, the computer system including a memory controller coupled to a system bus, the system bus including a data bus and a control/address (C/A) bus, the memory module comprising a printed circuit board (PCB), a 129980-5075-USO 15Response to Office Actionvolatile memory subsystem including dynamic random access memory (DRAM) devices mounted on the PCB, a non-volatile memory subsystem mounted on the PCB; and a module controller mounted on the PCB and coupled to the volatile memory subsystem and the non- volatile memory subsystem; during a memory read or write operation: at the volatile memory subsystem, receiving, from the memory controller via the C/A bus, first C/A signals corresponding to a memory read or write operation, and performing the memory read or write operation in response to the first C/A signals by communicating first data with the memory controller via the data bus; and at the module controller, receiving the first C/A signals from the memory controller via the C/A bus, and pausing, in response to the first C/A signals, an on-going intra-module data transfer operation to transfer data between the volatile memory subsystem and the non-volatile memory subsystem, the intra-module data transfer operation includes transferring second data stored at a DRAM address in the volatile memory subsystem to the non-volatile memory subsystem; and during the intra-module data transfer operation: at the volatile memory subsystem, receiving from the memory controller via the C/A bus second C/A signals corresponding to a memory read operation directed to the DRAM address, and performing the memory read operation by outputting the second data in response to the second C/A signals; and at the module controller, receiving the second C/A signals from the memory controller via the C/A bus, snooping the second data output from the volatile memory subsystem in response to the second C/A signals being directed to the DRAM address, and writing the second data into the non-volatile memory subsystem [The rationale in the rejection of claim 2 is herein incorporated].  
As per claim 13. (New) The method of claim 12, wherein the memory module further comprises first data paths between the DRAM devices and the data bus, and second data paths between the DRAM devices and the module controller, the method further comprising: in response to receiving the second C/A signals, disabling the first data paths and enabling the second data paths so that the second data from the volatile memory subsystem is conducted to the module controller instead of the data bus [The rationale in the rejection of claim 3 is herein incorporated].  .  
As per claim 15. (New) The method of claim 12, wherein the memory module further comprises a data buffer coupled to the module controller, the method further comprising: storing the second data into the data buffer before reading the second data from the data buffer and then writing the second data into the non-volatile memory subsystem [The rationale in the rejection of claim 5 is herein incorporated].    
As per claim 16. (New) The method of claim 12, further comprising, during the intra-module data transfer operation, transferring third data from the non-volatile memory subsystem to the volatile memory subsystem, including: at the module controller, reading the third data from the non-volatile memory subsystem, and outputting the third data to the volatile memory subsystem in response to receiving third C/A signals corresponding to a memory write operation directed to the DRAM address; and at the volatile memory subsystem, receiving the third C/A signals from the memory controller via the C/A bus, and receiving the third data in response to the third C/A signals; wherein in response to receiving the first C/A signals after the third data is stored into the data buffer, the module controller is configurable to pause outputting the third data to the volatile memory subsystem in response to the first C/A signals [The rationale in the rejection of claims 6 and 9 is herein incorporated].  
As per claim 17. (New) The method of claim 16, wherein the memory module further comprises first data paths between the DRAM devices and the data bus, and second data paths between the DRAM devices and the module controller, the method further comprising, in response to the third C/A signals being directed to the DRAM address, disabling the first data paths and enabling the second data paths so that the third data is conducted from the module controller to the volatile memory subsystem [The rationale in the rejection of claim 7 is herein incorporated].    
As per claim 19. (New) The method of claim 16, wherein the memory module further comprises a data buffer coupled to the module controller, the method further comprising storing the third data into the data buffer before reading the third data from the data buffer and then outputting the third data to the volatile memory subsystem [The rationale in the rejection of claim 9 is herein incorporated].    
As per claim 20. (New) The method of claim 12, wherein the memory module further comprises first data paths between the DRAM devices and the data bus, and second data paths between the DRAM devices and the module controller, the method further comprising enabling the first data paths and disabling the second data paths before communicating the first data between the volatile memory subsystem and the memory controller via the data bus [The rationale in the rejection of claim 10 is herein incorporated].    

Claims 4, 8, 11, 14, 18 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 2013/0086309) in view Miura et al. (US 2004/0049629) and Cagno et al. (US 2010/0011261) as applied in the rejection of claims 3, 10, 13 and 20 above, and further in view of Lee et al. (US 2011/0016269), hereinafter Lee’269.
As per claim 4. (New) The memory module of claim 3, wherein the volatile memory subsystem further comprises data buffers coupled to the DRAM devices and configurable to buffer (The phrasing "configurable to buffer" is interpreted as intended use, and as such the claim does not require the memory protection apparatus actually be configured to perform the listed functionality, but merely that the functionality not be expressly precluded. See MPEP 2103 (C ). Thus, prior art that teaches a volatile memory subsystem need only be capable of being configured or configurable to buffer in order to meet the claimed limitations. For example, reciting “configured to buffer” positively recited the listed functionality)data signals between the DRAM devices and the data bus, and [Lee teaches (pars. 0099-0100)] but does not expressly disclose wherein the first data paths are disabled by tristating relevant input/output circuits in the data buffers; however, regarding these limitations, Lee’269 teaches [“For a write operation, during the CAS latency, the module controller 220, in one embodiment, provides enable control signals to the control logic circuitry 302 of each load-reducing switching circuit 216, whereby the control logic circuitry 302 selects either path A or path B to direct the data. Accordingly when the control logic circuitry 302 receives, for example, an " enable A" signal, a first tristate buffer 304 in path A is enabled and actively drives the data value on its output, while a second tristate buffer 306 in path B is disabled with its output in a high impedance condition. In this state, the load-reducing switching circuit 216 allows the data to be directed along path A to a first terminal Y1, which is connected to and communicates only with the first group of the memory devices 204, i.e., those in ranks A and C. Similarly, if an " enable B" signal is received, the first tristate 304 opens path A and the second tristate 306 closes path B, thus directing the data to a second terminal Y2, which is connected to and communicates only with the second group of the memory devices 204, i.e., those in ranks B and D.” (par. 0046)].  
Lee, Miura, Cagno and Lee’269 are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination Lee, Miura and Cagno to include wherein the first data paths are disabled by tristating relevant input/output circuits in the data buffers as taught by Lee’269 since doing so would provide the benefits of facilitating memory accessing.
Therefore, it would have been obvious to combine Lee, Miura and Cagno with Lee’269 for the benefit of creating a storage system/method to obtain the invention as specified in claim 4.
As per claim 8. (New) The memory module of claim 7, wherein the volatile memory subsystem further comprises data buffers coupled to the DRAM devices and configurable to buffer (The phrasing "configurable to buffer" is interpreted as intended use, and as such the claim does not require the memory protection apparatus actually be configured to perform the listed functionality, but merely that the functionality not be expressly precluded. See MPEP 2103 (C ). Thus, prior art that teaches a volatile memory subsystem need only be capable of being configured or configurable to buffer in order to meet the claimed limitations. For example, reciting “configured to buffer” positively recited the listed functionality) data signals between the DRAM devices and the data bus, and wherein the first data paths are disabled by tristating relevant input/output circuits in the data buffers [The rationale in the rejection of claim 4 is herein incorporated].  
As per claim 11. (New) The memory module of claim 10, wherein the second data paths are disabled by tristating relevant input/output circuits in the module controller [The rationale in the rejection of claim 4 is herein incorporated].  
As per claim 14. (New) The method of claim 13, wherein the volatile memory subsystem further comprises data buffers coupled to the DRAM devices and configurable to buffer data signals between the DRAM devices and the data bus, and wherein disabling the first data paths includes tristating relevant input/output circuits in the data buffers [The rationale in the rejection of claim 4 is herein incorporated].  
As per claim 18. (New) The method of claim 17, wherein the volatile memory subsystem further comprises data buffers coupled to the DRAM devices and configurable to buffer data signals between the DRAM devices and the data bus, and wherein disabling the first data paths includes tristating relevant input/output circuits in the data buffers [The rationale in the rejection of claim 4 is herein incorporated].  
As per claim 21. (New) The method of claim 20, wherein disabling the second data paths includes tristating relevant input/output circuits in the module controller [The rationale in the rejection of claim 4 is herein incorporated].

ACKNOWLEDGMENT OF ISSUES RAISED BY THE APPLICANT
	Response to Amendment
Applicant's arguments filed on 1/7/2021 have been fully considered but are moot in view of the new ground(s) of rejection. 

CLOSING COMMENTS
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner’s Note
Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
    a.   STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
	a(1) CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 2-15 have received an action on the merits and are subject to a final rejection.
a(3) CLAIMS NO LONGER UNDER CONSIDERATION
Claim 1 has been canceled. 
    b.  DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
				
IMPORTANT NOTE
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Sanjiv Shah, can be reached at the following telephone number: Area Code (571) 272-4098. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



February 10, 2021
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135